                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT
                                   4                                  NORTHERN DISTRICT OF CALIFORNIA
                                   5

                                   6

                                   7

                                   8   ALFRED MORALES, INDIVIDUALLY AND ON                Case No.: 19-CV-000085-YGR
                                       BEHALF OF ALL THOSE SIMILARLY SITUATED,
                                   9                                                      ORDER GRANTING MOTION TO REMAND
                                                    Plaintiff,
                                  10                                                      Re: Dkt. No. 15
                                              vs.
                                  11
                                       WALGREEN CO., AN ILLINOIS CORPORATION;
Northern District of California




                                  12   AND DOES 1-50, INCLUSIVE,
 United States District Court




                                  13                Defendants.
                                  14

                                  15
                                              Plaintiff Alfred Morales filed a Motion to Remand on January 22, 2019. (Dkt. No. 15.)
                                  16
                                       Defendant Walgreen Co. filed its responsive brief on February 5, 2019. (Dkt. No. 17.) Plaintiff
                                  17
                                       filed his reply on February 12, 2019. (Dkt. No. 19.) Having carefully considered the briefing and
                                  18
                                       arguments submitted in this matter, and for the reasons set forth in full detail on the record on April
                                  19
                                       15, 2019, the Court GRANTS plaintiff’s motion to remand this action to San Francisco Superior
                                  20
                                       Court. The Clerk of Court is directed to remand the case and close the file.
                                  21
                                              This Order terminates Dkt. No. 15.
                                  22
                                              IT IS SO ORDERED.
                                  23

                                  24   April 15, 2019
                                                                                          _______________________________________
                                  25                                                            YVONNE GONZALEZ ROGERS
                                  26                                                        UNITED STATES DISTRICT COURT JUDGE

                                  27

                                  28
